"No trust concerning lands, except such as may arise or result by implication of law, shall be created or declared *Page 104 
unless by an instrument signed by the party creating the same or by his attorney." G. L., c. 135, s. 13.
Upon the facts stated, no trust arises in this case by implication of law, and the proffered evidence fails to show any written trust such as the statute requires.
The set-off in the second suit was properly rejected. The defendant has no interest in the mortgaged premises, and, moreover, if the deceased was indebted to him, as he alleges, the right to enforce such indebtedness long since became barred by the statutes of limitation.
Exceptions overruled.
SMITH, J., did not sit: the others concurred.